By the Court:
The answer admits that the property was in the possession of the plaintiff when it was attached by the sheriff. *526The complaint specifies a deficiency of the evidence to sustain the finding involved in the general verdict of the jury that the property was in the possession of the debtor.
An officer who seizes property in the hands of a debtor may justify under the writ of attachment simply; but if he takes it from the possession of a third person, he must prove not only the attachment, but also the proceedings on which it was based. (Thornburg v. Hand, 7 Cal. 554.)
Order reversed and cause remanded for a new trial.